16 F.3d 418NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Martin Joseph ZIMMER, Petitioner-Appellant,v.LARNED STATE SECURITY HOSPITAL and Attorney General of theState of Kansas, Respondents-Appellees.
No. 93-3287.
United States Court of Appeals, Tenth Circuit.
Jan. 11, 1994.

ORDER AND JUDGMENT*
Before LOGAN, SETH, and BARRETT, Circuit Judges.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R. App.  P. 34(a);  Tenth Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Appellant Martin Joseph Zimmer was convicted and sentenced in a state district court in Kansas.  After Appellant served a portion of his sentence, it was modified by a state magistrate judge such that Appellant was committed to the Larned State Security Hospital for psychiatric care and treatment for the duration of his sentence or until he was fully treated, whichever came first.  The state district court affirmed Appellant's sentence modification.  Appellant did not appeal this decision to the state appellate or supreme court.  Rather, Appellant filed for a writ of habeas corpus that was denied by the United States District Court for the District of Kansas for failure to exhaust state court remedies.


3
On appeal, Appellant does not challenge the district court's determination that he has failed to exhaust state court remedies as required by  Picard v. Connor, 404 U.S. 270.  Even though Appellant's pleadings are entitled to a liberal construction because he is proceeding pro se, we need not manufacture issues for him on appeal.   See National Commodity & Barter Ass'n v. Gibbs, 886 F.2d 1240, 1244 (10th Cir.).  Consequently, Appellant's appeal must fail because he has not attempted to show that the district court's decision was erroneous.  Furthermore, after carefully reviewing the record before us, we agree with the district court that Appellant failed to exhaust state post-conviction remedies prior to instituting his claim for habeas relief.


4
Accordingly, we grant a certificate of probable cause and leave to proceed in forma pauperis to Appellant and AFFIRM the decision of the district court.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  ----  F.R.D. ----